Anne R. Lawrence, Esq. Deputy County Attorney, Putnam County
In a telephone conversation elaborating on your request for an opinion you have asked whether a charter county may vary the provisions of section 214(2) of the County Law.
Under section 214(2), the legislative body of a county must annually designate at least two newspapers published within the county as official newspapers for the publication of all local laws, notices and other matters required to be published. If available, newspapers that represent the views of the two principal political parties and having general circulation in the county must be chosen (ibid.).
Putnam County is a charter county with charter power to supersede a general law as to those subjects that are within the scope of power granted to a county under the County Charter Law (Municipal Home Rule Law, § 33). Enclosed is a copy of our opinion number 81-50, which discusses the parameters of county charter power. We believe that the subject matter of section 214(2) of the County Law deals with the manner in which county government is to function and therefore is squarely within the scope of a county's charter power (Municipal Home Rule Law, § 33 [2]). We conclude that Putnam County may adopt a charter law modifying the provisions of section 214 (2).